Citation Nr: 1820470	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1962 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2018, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran has submitted evidence indicating that he has a diagnosis of tinnitus, which he contends is due to his military service.  See the medical opinions of Dr. S.T. dated August 2016 and March 2017.  As such, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss was incurred in his active military service.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran asserts that he has bilateral hearing loss, which is due to in-service noise exposure.  See, e.g., the February 2018 Board hearing transcript.  As indicated above, the record demonstrates that the Veteran served on active duty from August 1960 to August 1962.  He has asserted in-service noise exposure in the performance of his military occupational specialty (MOS) of heavy weapons infantryman.  Specifically, he explained that he was exposed to gun, mortar, and heavy artillery fire during basic training, advanced infantry training, and in requalification training throughout his active duty service.  Id. at pg. 3.  To this end, the Board observes that the Veteran's report of in-service noise exposure has been conceded by the RO.  See the statement of the case (SOC) dated February 2017.  Moreover, the Veteran's assertions of in-service noise exposure are consistent with the evidence of record, which confirms his MOS.

The Veteran was afforded a VA examination in August 2015, at which time the examiner confirmed a diagnosis of bilateral hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2017).  As to the question of nexus, the examiner concluded that the diagnosed bilateral hearing loss is not caused by or a result of in-service noise exposure.  The examiner explained, "[h]earing was within normal limits at separation.  There is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma."  The examiner continued, "[t]his was the conclusion of the Institute of Medicine's Report in 2005 [as to] noise and military service implications for hearing loss and tinnitus."

In support of his claim, the Veteran submitted an August 2016 report from audiologist, Dr. S.T., who stated, "[i]n my medical opinion, after review of service records provided and evaluation, the currently existing conditions are more likely than not related to an injury, disease, or event occurring during the Veteran's military service."  The examiner explained, "[n]o service records were available to us on the date of this report . . . However, continued exposure to excessive noise, especially intense impulse noise such as gunfire, is well-documented in the literature to cause hearing loss."  The examiner went on to cite specific medical literature in support of his conclusion.  The Veteran also submitted a March 2017 statement from Dr. S.T. in which he reiterated his conclusion in support of nexus between the Veteran's diagnosed bilateral hearing loss and his in-service noise exposure.

In multiple statements, as well as in his February 2018 Board hearing testimony, the Veteran has contended that his bilateral hearing loss initially began during his military service and continued thereafter.

There is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the negative nexus opinion expressed by the August 2015 VA examiner, the Board notes that the absence of evidence of a hearing disability during service is not in and of itself fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of current hearing loss and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. S.T. indicated that the Veteran's currently diagnosed bilateral hearing loss is related to his military service.  This opinion is supported by the competent assertions of the Veteran concerning his acoustic trauma sustained throughout his active duty service, and his continuing hearing loss symptomatology from that time.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the bilateral hearing loss is the result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral hearing loss.  See 38 U.S.C. § 5107 (2012).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


